DETAILED ACTION
This office action is in response to the Application No. 16303623 filed on
07/21/2022. Claims 1-20 are presented for examination and are currently pending. Applicant’s arguments have been carefully and respectfully considered.

Response to Arguments
2.	Applicant’s arguments are moot in view of the new grounds of rejection. The examiner is withdrawing the rejections in the previous office action 03/24/2022 because the applicant amendments necessitated the new grounds of rejection presented in this office action. Accordingly, this action is made final.

Allowable Subject Matter
3.	Claims 8-11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-4, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mottaghi et al (“What happens if...” Learning to Predict the Effect of Forces in Images, arXiv:1603.05600v1 [cs.CV] 17 Mar 2016) in view of Li et al. ("GATED GRAPH SEQUENCE NEURAL NETWORKS." arXiv preprint arXiv:1511.05493 (2015)).

	Regarding claim 1, Mottaghi teaches a system comprising one or more computers (The physics engine (computer software that is implemented in a computer) simulates forward the effect of applying the force to the point that corresponds to p in the 3D synthetic scene and generates the velocity profile and locations for the query object, pg. 4, Problem Statement) and 
	receiving as input (i) states of one or more receiver entities one or more sender entities (The physics engine takes a scene and a force as input and simulates the future states of the objects in the scene according to the applied forces, pg. 5, second para.) and 
	(ii) attributes of one or more relationships between the one or more receiver entities and one or more sender entities; (For a given force vector applied to a specific location in an image, our goal is to predict long-term sequential movements caused by that force. Doing so entails reasoning about scene geometry, objects, their attributes, and the physical rules that govern the movements of objects, abstract)
	processing the received input (The physics engine takes a scene and a force as input and simulates the future states of the objects in the scene according to the applied forces, pg. 5, second para.)
	using an interaction component comprising a first neural network (A Convolutional Neural Network (CNN) to encode scene and object appearance and geometry, (blue colored CNN), Fig. 4 pg. 6, 5.1 Model architecture)	
	to produce as a first output multiple effects of the relationships between the one or more receiver entities and one or more sender entities; (… that receives the output of the CNNs, pg. 6, 5.1 Model architecture; The physics engine simulates forward the effect of applying the force to the point that corresponds to p in the 3D synthetic scene and generates the velocity profile and locations for the query object., pg. 4, fourth para.) 
	processing (i) the states of the one or more receiver entities and one or
more sender entities, (The physics engine takes a scene and a force as input and simulates the future states of the objects in the scene according to the applied forces, pg. 5, second para.) and
	 (ii) the multiple effects of the relationships between the one or more receiver entities and one or more sender entities (that receives the output of the CNNs and generates the object motion (or equivalently, a sequence of vectors that represent the velocity of the object at each time step, pg. 6, 5.1 Model architecture)
	using a dynamical component comprising a second neural network (A Recurrent Neural Network (RNN) pg. 6, 5.1 Model architecture)
	Mottaghi does not explicitly teach one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to perform operations comprising: and one or more receiver entities and one or more sender entities, to produce a second output including a respective prediction of a subsequent state of each of the one or more receiver entities and each of the one or more sender entities
	Li teaches one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to perform operations comprising: (we discuss an application to the verification of computer programs, pg. 2, first para.; The biggest modification of GNNs is that we use Gated Recurrent Units and … use backpropagation through time in order to compute gradients. This requires more memory than the Almeida-Pineda algorithm, pg. 3, section 3. The Examiner notes that the computer programs, computing gradients are implemented on a computer)
	 one or more receiver entities and one or more sender entities (To illustrate how the node annotations are used, consider an example task of training a graph neural work to solve a basic reachability task: whether node t can be reached from node s on a given graph, pg. 3, section 3.1; We use the --symbolic option from the released bAbI code to get stories that just involve sequences of relations between entities, which are then converted into a graph. Each entity is mapped to a node, and each relation is mapped to an edge with edge label given by the relation, … and some argument (e.g., one or more nodes), pg. 5, section 5.1; The Examiner notes that node s is the sender and node t is the receiver)
	to produce a second output including a respective prediction of a subsequent state of each of the one or more receiver entities and each of the one or more sender entities (Here we describe Gated Graph Sequence Neural Networks (GGS-NNs), in which several GG-NNs operate in sequence to produce an output sequence o(1) . . . o(K)… We use two GG-NNs F(k) and F(k): F(k) for predicting o(k) from X (k), and F(k) for predicting X (k+1) from X (k). X (k+1) can be seen as the states carried over from step k to k + 1., pg. 4-5,section 4, Fig. 2; then each node representation is updates following the recurrence below until convergence, where t denotes the timestep:, pg. 2, section 2.1)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mottaghi to incorporate the teachings Li for the benefit of a flexible and broadly useful class of neural network models that has a favorable inductive biases relative to purely sequence-based models (e.g., LSTMs) when the problem is graph-structured (Li, abstract)

	Regarding claim 2, Modified Mottaghi teaches the system of claim 1, Mottaghi teaches wherein a receiver entity comprises an entity that is affected by one or more sender entities through one or more respective relationships. (our goal is to predict the future movement of the object (receiver entity) as the result of applying the force to the object. More specifically, for a force f and an impact point p on the object surface in the RGB image, pg. 4, Problem Statement)

	Regarding claim 3, Modified Mottaghi the system of claim 1, Mottaghi teaches wherein a relational attribute of a relationships between a receiver entity and a sender entity describes the relationships between the receiver entity and sender entity (More specifically, for a force f (sender) and an impact point p on the object (receiver) surface in the RGB image, pg. 4, Problem Statement)
	Li teaches one or more receiver entities and one or more sender entities (To illustrate how the node annotations are used, consider an example task of training a graph neural work to solve a basic reachability task: whether node t can be reached from node s on a given graph, pg. 3, section 3.1; We use the --symbolic option from the released bAbI code to get stories that just involve sequences of relations between entities, which are then converted into a graph. Each entity is mapped to a node, and each relation is mapped to an edge with edge label given by the relation, … and some argument (e.g., one or more nodes), pg. 5, section 5.1; The Examiner notes that node s is the sender and node t is the receiver)
	The same motivation to combine as independent claim 1 applies here.

	Regarding claim 4, Mottaghi teaches the system of claim 1, Mottaghi teaches wherein the (i) states of the one or more receiver entities and one or more sender entities, (The physics engine takes a scene and a force as input and simulates the future states of the objects in the scene according to the applied forces, pg. 5, second para.) and 
	(ii) relational attributes of the one or more relationships between the one or more receiver entities and one or more sender entities (More specifically, for a force f (sender) and an impact point p (relational attribute) on the object (receiver) surface in the RGB image, pg. 4, Problem Statement)
	Li teaches one or more receiver entities and one or more sender entities (To illustrate how the node annotations are used, consider an example task of training a graph neural work to solve a basic reachability task: whether node t can be reached from node s on a given graph, pg. 3, section 3.1; We use the --symbolic option from the released bAbI code to get stories that just involve sequences of relations between entities, which are then converted into a graph. Each entity is mapped to a node, and each relation is mapped to an edge with edge label given by the relation, … and some argument (e.g., one or more nodes), pg. 5, section 5.1; The Examiner notes that node s is the sender and node t is the receiver)
	are represented as an attributed directed multigraph comprising multiple nodes for each entity one or more directed edges for each relationship indicating an influence of one entity on another. (The matrix A ∈ RD|V|×2D|V| determines how nodes in the graph communicate with each other. The sparsity structure and parameter tying in A is illustrated in Fig. 1. The sparsity structure corresponds to the edges of the graph, and the parameters in each submatrix are determined by the edge type
and direction…eq. 2 is the step that passes information between different
nodes of the graph via incoming and outgoing edges with parameters      dependent on the edge type and direction. a(t) ∈ R2D contains activations from edges in both directions, pg. 4, first para.)
	The same motivation to combine as independent claim 1 applies here.

	Regarding claim 14, Mottaghi teaches the system of claim 1, Mottaghi teaches wherein the produced respective prediction of the subsequent state of each of the one or more receiver entities and one or more sender entities comprises multiple entity states corresponding to subsequent receiver entity states and subsequent sender entity states (The recurrent part of our network receives I as input and generates a sequence of velocity vectors. The advantage of using a Recurrent Neural Network (RNN) is twofold. First, the velocities at different time steps are dependent on each other, and the RNN can capture these temporal dependencies. Second, RNNs enable us to predict a variable-length sequence of velocities (the objects move different distances depending on the magnitude of the force and the structure of the scene). We show the unfolded RNN in Figure 4, pg. 7, second para.; ht represents the hidden layer of the RNN at time step t. Also, we use the abbreviation FC for a fully connected layer. The output of our model is a sequence of velocity directions at each time step, pg. 7, Fig. 4. The Examiner notes that sequence of velocity directions at each time step denotes the outputs time at step ht+1, ht+2, etc)
	Li teaches one or more receiver entities and one or more sender entities (To illustrate how the node annotations are used, consider an example task of training a graph neural work to solve a basic reachability task: whether node t can be reached from node s on a given graph, pg. 3, section 3.1; We use the --symbolic option from the released bAbI code to get stories that just involve sequences of relations between entities, which are then converted into a graph. Each entity is mapped to a node, and each relation is mapped to an edge with edge label given by the relation, … and some argument (e.g., one or more nodes), pg. 5, section 5.1; The Examiner notes that node s is the sender and node t is the receiver)
	The same motivation to combine as independent claim 1 applies here.

	Regarding claim 15, Modified Mottaghi teach the system of claim 1, Mottaghi teaches wherein the system is further configured to analyze the produced respective prediction of the subsequent state of each of the one or more receiver entities and one or more sender entities to predict global properties of the one or more receiver entities and one or more sender entities (The recurrent part of our network receives I as input and generates a sequence of velocity vectors. The advantage of using a Recurrent Neural Network (RNN) is twofold. First, the velocities at different time steps are dependent on each other, and the RNN can capture these temporal dependencies. Second, RNNs enable us to predict a variable-length sequence of velocities (the objects move different distances depending on the magnitude of the force and the structure of the scene). We show the unfolded RNN in Figure 4, pg. 7, second para.)
	Li teaches one or more receiver entities and one or more sender entities (To illustrate how the node annotations are used, consider an example task of training a graph neural work to solve a basic reachability task: whether node t can be reached from node s on a given graph, pg. 3, section 3.1; We use the --symbolic option from the released bAbI code to get stories that just involve sequences of relations between entities, which are then converted into a graph. Each entity is mapped to a node, and each relation is mapped to an edge with edge label given by the relation, … and some argument (e.g., one or more nodes), pg. 5, section 5.1; The Examiner notes that node s is the sender and node t is the receiver)
	The same motivation to combine as independent claim 1 applies here.

	Regarding claim 16, Modified Mottaghi teach the system of claim 1, Mottaghi teaches wherein the interaction component utilizes a first function approximator to model relationships between entities, and wherein the dynamical component utilizes a second function approximator to model the state of the environment in which the entities reside. (The hidden layer of the RNN at time step t is a function of I and
the previous hidden unit (ht−1). More formally, ht = f(I, ht−1), where f is a linear function (fully connected layer) followed by a non-linear ReLU (Rectified Linear Unit), pg. 7, second para. (linear function is a function approximator))

	Regarding claim 18, Modified Mottaghi teach the system of claim 1, Mottaghi
teaches wherein the interaction component and dynamical component are trained end to end using a gradient based optimization technique (The forward pass and the backward pass are performed for 15,000 iterations when we use AlexNet for the image tower (the loss value does not change after 15K iterations), pg. 10, 6.3 Network and optimization parameters, (back propagation algorithm is based on gradient descent))

	Regarding claim 19, Mottaghi teaches a method receiving an input (The physics engine (computer software that is implemented in a computer) simulates forward the effect of applying the force to the point that corresponds to p in the 3D synthetic scene and generates the velocity profile and locations for the query object, pg. 4, Problem Statement) comprising:
	 (i) states of one or more receiver entities one or more sender entities, (The physics engine takes a scene and a force as input and simulates the future states of the objects in the scene according to the applied forces, pg. 5, second para.)  and
	(ii) attributes of one or more relationships between the one or more receiver entities and one or more sender entities; (For a given force vector applied to a specific location in an image, our goal is to predict long-term sequential movements caused by that force. Doing so entails reasoning about scene geometry, objects, their attributes, and the physical rules that govern the movements of objects, abstract) and
	processing the received input (The physics engine takes a scene and a force as input and simulates the future states of the objects in the scene according to the applied forces, pg. 5, second para.)
	using an interaction component comprising a first neural network (A Convolutional Neural Network (CNN) to encode scene and object appearance and geometry, (blue colored CNN), Fig. 4 pg. 6, 5.1 Model architecture)	
	to produce as a first output multiple effects of the relationships between the one or more receiver entities and one or more sender entities; (… that receives the output of the CNNs, pg. 6, 5.1 Model architecture; The physics engine simulates forward the effect of applying the force to the point that corresponds to p in the 3D synthetic scene and generates the velocity profile and locations for the query object., pg. 4, fourth para.) and
	processing (i) the states of the one or more receiver entities and one or more sender entities, (The physics engine takes a scene and a force as input and simulates the future states of the objects in the scene according to the applied forces, pg. 5, second para.) and
	(ii) the multiple effects of the relationships between the one or more receiver entities and one or more sender entities (that receives the output of the CNNs and generates the object motion (or equivalently, a sequence of vectors that represent the velocity of the object at each time step, pg. 6, 5.1 Model architecture)
	using a dynamical component comprising a second neural network (A Recurrent Neural Network (RNN) pg. 6, 5.1 Model architecture)
	Mottaghi does not explicitly teach one or more receiver entities and one or more sender entities and to produce a second output including a respective prediction of a subsequent state of each of the one or more receiver entities and each of the one or more sender entities
	Li teaches one or more receiver entities and one or more sender entities (To illustrate how the node annotations are used, consider an example task of training a graph neural work to solve a basic reachability task: whether node t can be reached from node s on a given graph, pg. 3, section 3.1; We use the --symbolic option from the released bAbI code to get stories that just involve sequences of relations between entities, which are then converted into a graph. Each entity is mapped to a node, and each relation is mapped to an edge with edge label given by the relation, … and some argument (e.g., one or more nodes), pg. 5, section 5.1; The Examiner notes that node s is the sender and node t is the receiver)
	to produce a second output including a respective prediction of a subsequent state of each of the one or more receiver entities and each of the one or more sender entities (Here we describe Gated Graph Sequence Neural Networks (GGS-NNs), in which several GG-NNs operate in sequence to produce an output sequence o(1) . . . o(K)… We use two GG-NNs F(k) and F(k): F(k) for predicting o(k) from X (k), and F(k) for predicting X (k+1) from X (k). X (k+1) can be seen as the states carried over from step k to k + 1., pg. 4-5,section 4, Fig. 2; then each node representation is updates following the recurrence below until convergence, where t denotes the timestep:, pg. 2, section 2.1)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mottaghi to incorporate the teachings Li for the benefit of a flexible and broadly useful class of neural network models that has a favorable inductive biases relative to purely sequence-based models (e.g., LSTMs) when the problem is graph-structured (Li, abstract)

	Regarding claim 20, Mottaghi teaches receiving an input (The method may start at step 310, where the system accesses data associated with a mobile-computing-device (e.g., client system 130) usage by a user. In particular embodiments, this data may be stored by the social-networking system 160 [0031], Fig. 3; Social-networking system 160 may receive, and transmit social-networking data, such as, for example, user-profile data, concept-profile data, social-graph information, [0015]) comprising 
	(i) states of one or more receiver entities and one or more sender entities, (The physics engine takes a scene and a force as input and simulates the future states of the objects in the scene according to the applied forces, pg. 5, second para.)  and 
	(ii) attributes of one or more relationships between the one or more receiver entities and one or more sender entities; (For a given force vector applied to a specific location in an image, our goal is to predict long-term sequential movements caused by that force. Doing so entails reasoning about scene geometry, objects, their attributes, and the physical rules that govern the movements of objects, abstract)
	processing the received input (The physics engine takes a scene and a force as input and simulates the future states of the objects in the scene according to the applied forces, pg. 5, second para.)
	 using an interaction component comprising a first neural network (A Convolutional Neural Network (CNN) to encode scene and object appearance and geometry, (blue colored CNN), Fig. 4 pg. 6, 5.1 Model architecture)	
	to produce as a first output multiple effects of the relationships between the one or more receiver entities and one or more sender entities; (… that receives the output of the CNNs, pg. 6, 5.1 Model architecture; The physics engine simulates forward the effect of applying the force to the point that corresponds to p in the 3D synthetic scene and generates the velocity profile and locations for the query object., pg. 4, fourth para.) and
	processing (i) the states of the one or more receiver entities and one or more sender entities, (The physics engine takes a scene and a force as input and simulates the future states of the objects in the scene according to the applied forces, pg. 5, second para.) and
	ii) the multiple effects of the relationships between the one or more receiver entities and one or more sender entities (that receives the output of the CNNs and generates the object motion (or equivalently, a sequence of vectors that represent the velocity of the object at each time step, pg. 6, 5.1 Model architecture)
	using a dynamical component comprising a second neural network(A Recurrent Neural Network (RNN) pg. 6, 5.1 Model architecture)
	Mottaghi does not explicitly teach one or more non-transitory computer storage media encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform the operations comprising: and one or more receiver entities and one or more sender entities, to produce a second output including a respective prediction of a subsequent state of each of the one or more receiver entities and each of the one or more sender entities
	 Li teaches one or more non-transitory computer storage media encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform the operations comprising (we discuss an application to the verification of computer programs, pg. 2, first para.; The biggest modification of GNNs is that we use Gated Recurrent Units and … use backpropagation through time in order to compute gradients. This requires more memory than the Almeida-Pineda algorithm, pg. 3, section 3. The Examiner notes that the computer programs, computing gradients are implemented on a computer)
	 one or more receiver entities and one or more sender entities (To illustrate how the node annotations are used, consider an example task of training a graph neural work to solve a basic reachability task: whether node t can be reached from node s on a given graph, pg. 3, section 3.1; We use the --symbolic option from the released bAbI code to get stories that just involve sequences of relations between entities, which are then converted into a graph. Each entity is mapped to a node, and each relation is mapped to an edge with edge label given by the relation, … and some argument (e.g., one or more nodes), pg. 5, section 5.1; The Examiner notes that node s is the sender and node t is the receiver)
	to produce a second output including a respective prediction of a subsequent state of each of the one or more receiver entities and each of the one or more sender entities (Here we describe Gated Graph Sequence Neural Networks (GGS-NNs), in which several GG-NNs operate in sequence to produce an output sequence o(1) . . . o(K)… We use two GG-NNs F(k) and F(k): F(k) for predicting o(k) from X (k), and F(k) for predicting X (k+1) from X (k). X (k+1) can be seen as the states carried over from step k to k + 1., pg. 4-5,section 4, Fig. 2; then each node representation is updates following the recurrence below until convergence, where t denotes the timestep:, pg. 2, section 2.1)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mottaghi to incorporate the teachings Li for the benefit of a flexible and broadly useful class of neural network models that has a favorable inductive biases relative to purely sequence-based models (e.g., LSTMs) when the problem is graph-structured (Li, abstract)
	
5.	Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mottaghi et al (“What happens if...” Learning to Predict the Effect of Forces in Images, arXiv:1603.05600v1 [cs.CV] 17 Mar 2016) in view of in view of Li et al. ("GATED GRAPH SEQUENCE NEURAL NETWORKS." arXiv preprint arXiv:1511.05493 (2015) and further in view of Mai et al (US20160092736)

	Regarding claim 5, Mottaghi teaches the system of claim 1, Mottaghi teaches wherein the one or more relationships between the one or more receiver entities and (Herein, the term “friend” may refer to any other user of social-networking system 160 with whom a user has formed a connection, association, or relationship via social-networking system 160. [0016])
	Modified Mottaghi does not explicitly teach one or more sender entities comprise binary interactions between a receiver entity and a sender entity, wherein each binary interaction is represented by a 3-tuple comprising (i) an index of a respective receiver entity, (ii) an index of a respective sender entity, and (iii) a vector containing relational attributes of the respective receiver entity and respective sender entity.
	Mai teaches teach one or more sender entities comprise binary interactions between a receiver entity and a sender entity, (Let x represent the binary decision of whether the candidate object is the object of interest, represented by a node 350. In the following discussion, x=1 represents the decision that the candidate object is the object of interest, and x=0 represents the contrary, [0090]) and
	wherein each binary interaction is represented by a 3-tuple comprising (i) an index of a respective receiver entity, (ii) an index of a respective sender entity, and (iii) a vector containing relational attributes of the respective receiver entity and respective sender entity (FIG. 4. Term p(di|ai,v) (as 3-tuple)is the probability of an observed attribute detector output di, given the attribute of the object ai and the viewing conditions v. This quantity represents the detectability of attribute ai when observed under viewing conditions v, corresponding to the output 821 of step 820 in FIG. 8. For example, if a1 is a binary attribute class label, then p(d1=1|a1=0, v) is the probability of incorrectly detecting attribute a1 under viewing condition v (also known as a “false positive” detection), while p(d1=1|a1=1, v) is the probability of correctly detecting attribute a1 under viewing condition v (also known as a “true positive” detection). [0094])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Modified Mottaghi to incorporate the teachings of Mia for the benefit of increasing the detectability of the attribute of the object and to determine the confidence that the candidate object is the object of interest. (Mai, abstract)

	Regarding claim 6, Modified Mottaghi teach the system of claim 1, Modified Mottaghi does not explicitly teach wherein the one or more relationships between the one or more receiver entities and one or more sender entities comprise high-order interactions, and wherein each high-order interaction is represented by a (2m−1)-tuple, where m represents the order of the interaction.
	Mai teaches wherein the one or more relationships between the one or more receiver entities and one or more sender entities comprise high-order interactions, and wherein each high-order interaction is represented by a (2m−1)-tuple, where m represents the order of the interaction. (In one implementation of the step 950, stored tuples (φ, I(x; d|v))k 931 (for k=1 . . . K, where K is the number of provisional camera settings) recording the provisional camera setting selected at the step 910 and the corresponding mutual information determined at the step 930 in each iteration of the method 460 (see FIG. 9) are compared. The tuple (φ*, I*(x; d|v)) corresponding to the tuple with the maximum mutual information from amongst the stored tuples (φ, I(x; d|v))k is selected, and the camera setting φ* from the selected tuple is output as the new camera setting 461 at step 450 in FIG. 9 [0143]; In one alternative VIDD arrangement, the direction of motion is estimated from the current frame and two or more previous frames containing the candidate object, based on a second or higher order finite difference approximation to the change in location of the candidate object [0123])
	The same motivation to combine dependent claim 5 applies here.

6.	Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mottaghi et al (“What happens if...” Learning to Predict the Effect of Forces in Images, arXiv:1603.05600v1 [cs.CV] 17 Mar 2016) in view of Li et al. ("GATED GRAPH SEQUENCE NEURAL NETWORKS." arXiv preprint arXiv:1511.05493 (2015)) and further in view of Simard et al (US20070086655)

	Regarding claim 7, Modified Mottaghi teaches the system of claim 1, Mottaghi teaches wherein the first neural network comprises a first multilayer perceptron (MLP) (The training is performed end-to-end, and each iteration involves a forward pass through the entire network (which implies feedforward neural network or multilayer perceptron) pg. 7, Training)
	Modified Mottaghi does not explicitly teach the second neural network comprises a second MLP.
	 Simard teaches the second neural network comprises a second MLP. (The two-layer Multi-Layer Perceptron (MLP) (e.g., system 3600) had 800 hidden units [0067])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Modified Mottaghi to incorporate the teachings of Simard for the benefit of generating an aggregated input matrix which can be convolved with a kernel matrix to produce output feature information for multiple output features concurrently (Simard, abstract)

	Regarding claim 13, Modified Mottaghi teaches the system of claim 1, Mottaghi teaches wherein processing the received input to produce the second output including a respective prediction of a subsequent state of each of the one or more receiver entities and one or more sender entities (The recurrent part of our network receives I as input and generates a sequence of velocity vectors. The advantage of using a Recurrent Neural Network (RNN) is twofold. First, the velocities at different time steps are dependent on each other, and the RNN can capture these temporal dependencies. Second, RNNs enable us to predict a variable-length sequence of velocities (the objects move different distances depending on the magnitude of the force and the structure of the scene). We show the unfolded RNN in Figure 4, pg. 7, second para.; ht represents the hidden layer of the RNN at time step t. Also, we use the abbreviation FC for a fully connected layer. The output of our model is a sequence of velocity directions at each time step, pg. 7, Fig. 4. The Examiner notes that sequence of velocity directions at each time step denotes the outputs time at step ht+1, ht+2, etc) comprises
	Li teaches one or more receiver entities and one or more sender entities (To illustrate how the node annotations are used, consider an example task of training a graph neural work to solve a basic reachability task: whether node t can be reached from node s on a given graph, pg. 3, section 3.1; We use the --symbolic option from the released bAbI code to get stories that just involve sequences of relations between entities, which are then converted into a graph. Each entity is mapped to a node, and each relation is mapped to an edge with edge label given by the relation, … and some argument (e.g., one or more nodes), pg. 5, section 5.1; The Examiner notes that node s is the sender and node t is the receiver)
	Modified Mottaghi does not explicitly teach aggregating the received multiple effects of the relationships between the one or more receiver entities and one or more sender entities, using one or more commutative and associative operations, wherein the one or more commutative and associative operations optionally comprise element-wise summations.
	Simard teaches aggregating the received multiple effects of the relationships between the one or more receiver entities and one or more sender entities (concatenating input features in order to aggregate input signal data into a larger matrix [0027])
	using one or more commutative and associative operations, wherein the one or more commutative and associative operations optionally comprise element-wise summations. (A summation sign (Σ) is shown near the inputs … to illustrate that the dot products of the matrices are summed to obtain the output matrices 210 [0032])
	The same motivation to combine as dependent claim 8 applies here

7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mottaghi et al (“What happens if...” Learning to Predict the Effect of Forces in Images, arXiv:1603.05600v1 [cs.CV] 17 Mar 2016) in view of Li et al. ("GATED GRAPH SEQUENCE NEURAL NETWORKS." arXiv preprint arXiv:1511.05493 (2015and further in view of Weston et al (US20170193390 filed on 12/30/2015)

	Regarding claim 12, Modified Mottaghi teaches the system of claim 1, Li teaches one or more receiver entities and one or more sender entities (To illustrate how the node annotations are used, consider an example task of training a graph neural work to solve a basic reachability task: whether node t can be reached from node s on a given graph, pg. 3, section 3.1; We use the --symbolic option from the released bAbI code to get stories that just involve sequences of relations between entities, which are then converted into a graph. Each entity is mapped to a node, and each relation is mapped to an edge with edge label given by the relation, … and some argument (e.g., one or more nodes), pg. 5, section 5.1; The Examiner notes that node s is the sender and node t is the receiver)

	Modified Mottaghi does not explicitly teach wherein the number of output multiple effects of the relationships between the one or more receiver entities and one or more sender entities is equal to the number of input relationships between the one or more receiver entities and one or more sender entities.
	Weston teaches wherein the number of output multiple effects of the relationships between the one or more receiver entities and one or more sender entities is equal to the number of input relationships between the one or more receiver entities and one or more sender entities (Inputs 302, 304, 306, and 308 may be any suitable number of entities. Outputs 312 may be one or more embeddings of entities [0037] which means the number of output entities can be equal to the number of input entities)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Modified Mottaghi to incorporate the teachings of Weston for the benefit of social-networking system 160 used to predict the entities with which the user will positively interact (Weston, [0064])

8.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mottaghi et al (“What happens if...” Learning to Predict the Effect of Forces in Images, arXiv:1603.05600v1 [cs.CV] 17 Mar 2016) in view of Li et al. ("GATED GRAPH SEQUENCE NEURAL NETWORKS." arXiv preprint arXiv:1511.05493 (2015)) and further in view of Agrafiotis et al (US20020099675)

	Regarding claim 17, Modified Mottaghi teaches the system of claim 1, Mottaghi does not explicitly teach wherein the interaction component and dynamical component are trained independently.
	Agrafiotis teaches wherein the interaction component and dynamical component are trained independently (In an embodiment, the projection can be carried out using a multiplicity of neural networks, each of which is trained independently and specializes in the prediction of a subset of the m output features. For example, the system may involve m independent neural networks each of which specializes in the prediction of a single output feature [0089])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mottaghi to incorporate the teachings Agrafiotis for the benefit of representing a set of objects in a multidimensional space given a set of pairwise relationships between some of these objects (Agrafiotis [0018])

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORIAM MOSUNMOLA GODO whose telephone number is (571)272-8670. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.G./Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121